Name: 90/552/EEC: Commission Decision of 9 November 1990 determining the limits of the territory infected with African horse sickness
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1990-11-13

 Avis juridique important|31990D055290/552/EEC: Commission Decision of 9 November 1990 determining the limits of the territory infected with African horse sickness Official Journal L 313 , 13/11/1990 P. 0038 - 0039 Finnish special edition: Chapter 3 Volume 35 P. 0128 Swedish special edition: Chapter 3 Volume 35 P. 0128 *****COMMISSION DECISION of 9 November 1990 determining the limits of the territory infected with African horse sickness (90/552/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 5 (4) thereof, Whereas, in accordance with Article 5 (4) of Directive 90/426/EEC, the limits of the territory infected with African horse sickness should be determined; whereas the infected territory must comprise as a minimum a protection zone and a surveillance zone in which no vaccination has been carried out in the last 12 months; Whereas, also, in accordance with Article 5 (2) (a) of Directive 90/426/EEC, a part of the territory of a Member State is considered to be infected with African horse sickness if, in particular, vaccination against the disease has been carried out in the past 12 months; Whereas Article 5 (2) (c) of Directive 90/426/EEC stipulates that protection and surveillance zones must be clearly defined and take account of the geographical, ecological and epizootic factors connected with African horse sickness; Whereas the Spanish and Portuguese authorities have undertaken to adopt national measures, in particular those concerning the identification of equidae, necessary to guarantee the efficient implementation of this Decision; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The limits of the territory infected with African horse sickness shall be those laid down in the Annex to this Decision. Article 2 The Commission shall monitor the situation, in particular regarding the identification of equidae and the amount of time elapsed after the end of the vaccination operation. If the development of the situation so requires this Decision shall be amended accordingly. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. ANNEX The territory infected with African horse sickness comprises: - the territory of continental Portugal and, in Spain, the provinces of Huelva, Sevilla, CÃ ¡diz, CÃ ³rdoba, MÃ ¡laga, JaÃ ©n, Granada, AlmerÃ ­a, CÃ ¡ceres, Badajoz, Ciudad Real and Albacete (protection zone); - in Spain, the provinces of Murcia and Alicante and the territory situated to the south-west of the lines formed by: - the road N541 between Pontevedra and Orense, - the road N6 between Orense and the border of the province of LÃ ©on, - the border between the provinces of Orense and LÃ ©on, - the border between the provinces of Zamora and LÃ ©on up to the road N6 (Astorga-Benavente), - the road N6 (Astorga-Benavente), stopping south of Benavente, - the road N630 between Benavente and Zamora, - the road C528 between Zamora and La Fuente de San Esteban, - the road C525 between La Fuente de San Esteban and San Esteban de a Sierra, - the road C525 between San Esteban de a Sierra and Guijuelo, - the roads SA102, SA101, AV101 and AV102 between Guijuelo and Piedrahita, -the roads AV932 and C500 between Piedrahita and San Martin de Pimpollar, - the roads C502 and NVE 90 between San Martin de Pimpollar and Talavera de la Reina, - the Rio Tajo from Talavera de la Reina to Toledo, - the road C400 between Toledo and Mora, - the roads C402 and C302 between Mora and Corral de Almaguer, - the roads C302 and CU303 between Corral de Almaguer and Villamayor de Santiago, - the roads CU331, CU322 and N420 between Villamayor de Santiago and Villaescusa de Haro, - the road N420 between Villaescusa de Haro and La Almarcha, - the road N3 between La Almarcha and Utiel, - the road N3 between Utiel and Bunyol, - the road C3322 between Bunyol and Alcira, - the roads C3320 and N340 between Alcira, Oliva and the border with the province of Alicante (surveillance zone.)